United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2270
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jeffrey Allen Bedwell,                  *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 30, 2010
                                Filed: October 5, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Jeffery Allen Bedwell appeals the sentence imposed by the district court1 after
he pleaded guilty to possessing unregistered explosive devices, in violation of 26
U.S.C. §§ 5861(d), 5845(f)(1), and 5871. Concluding that Bedwell’s prior Missouri
convictions for second degree burglary of commercial buildings were crimes of
violence for purposes of the Guidelines’ career offender provisions, the court
determined that his advisory guidelines range was 121 to 151 months and sentenced
Bedwell to the statutory maximum of 120 months in prison. His counsel has moved

      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri.
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that only burglary of a dwelling is a crime of violence as defined in U.S.S.G.
§ 4B1.2(a)(2). As counsel and the district court recognized, we have repeatedly
rejected this contention. See United States v. Stymiest, 581 F.3d 759, 767-69 (8th Cir.
2009); United States v. Bell, 445 F.3d 1086, 1090-91 (8th Cir. 2006).

       We have reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
find no nonfrivolous issues. The sentence imposed, which was the statutory
maximum but below the applicable Guidelines range, is not unreasonable.
Accordingly, we affirm the judgment of the district court. We grant counsel’s motion
to withdraw, subject to counsel informing appellant about the procedures for seeking
rehearing from this court and filing a petition for a writ of certiorari to the Supreme
Court of the United States.
                        ______________________________




                                         -2-